Dear Representative Quezaire:
This office is in receipt of your request for an opinion of the Attorney General in regard to payment of the expenses of the parish "All Star" team. Your question is whether it is legal for the Ascension Parish Recreation Commission (APRC) to provide the travel expenses of the "All Star" Baseball Team which would include necessary equipment, uniforms, five rooms for each team and a $5.00 per day team member meal allowance.
You recognize the prohibition of the donation of public funds in Article VII, Section 14 of the Louisiana Constitution of 1974, and the exception for cooperative endeavors.  Your concern is that the cooperative endeavor must be in furtherance of a public purpose which you understand must benefit the entire community.
This office has recognized under the decision of City of Port Allen v. La. Risk Management, Inc., 439 So.2d 399 (La. 1983) that despite the authorization for cooperative endeavors for a public purpose, the constitutional prohibition of Article VII, Section 14 will be violated "whenever the State or a political subdivision seeks to give up something of value when it is under no legal obligation to do so."
We believe the expenses of the "All Star" team is a valid obligation of the recreation commission of the parish and serves a public purpose.
Your concern that the public purpose must serve the "entire community" must recognize that that does not mean every portion of the community.  Not every one in the community would be interested in certain public endeavors such as that directed to either the elderly or the youth of the parish.  That does not mean the program is not for a public purpose. The prohibition extends to projects directed to a select few concerned in a private endeavor where there is no duty by the agency to participate in such projects.  Atty. Gen. Op. Nos. 92-543, 89-375.
Moreover, this office has recognized the legality of expenditures of food, lodging and entrance fees by the police jury for children attending and competing in regional and national athletic tournaments conducted outside the parish or state.  Atty. Gen. Op. No. 79-1154   It was stated, "It is our opinion that the expenditure of parish funds for necessary expenses of participants in recreation activities sponsored by the parish recreation department, as outlined above, is legally permissible since it is in furtherance of a public purpose and that such expenditures are reasonably related to the operation, development and success of the parish recreation program for the social welfare of the youth and citizens of the parish."
We hope this sufficiently answers your inquiry.  If we can be of further assistance, please do not hesitate to contact us.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR/0505f